COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Benton and Annunziata
Argued at Alexandria, Virginia


STRICTLY STUMPS, INC. AND
 TRANSPORTATION INSURANCE COMPANY
                                                  OPINION BY
v.   Record No. 0523-00-4          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                              NOVEMBER 21, 2000
GEORGE ROBERT ENOCH


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Dawn E. Boyce (Trichilo, Bancroft, McGavin,
            Horvath & Judkins, P.C., on brief), for
            appellants.

            No brief or argument for appellee.


     Strictly Stumps, Inc. ("employer") contends the Workers'

Compensation Commission ("commission") erred in awarding medical

benefits to George Robert Enoch ("claimant").        On appeal,

employer argues the commission erred in finding:       (1) that

claimant established an "injury by accident" to his right foot

on September 1, 1997; and (2) that medical treatment rendered in

August 1998 was causally related to that "injury by accident."

Because credible evidence supports the commission's decision, we

affirm.

                                  I.

     "On appeal, we view the evidence in the light most

favorable to the claimant, who prevailed before the commission."
Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662, 672, 508 S.E.2d
335, 340 (1998) (citations omitted).     "'Decisions of the

commission as to questions of fact, if supported by credible

evidence, are conclusive and binding on this Court.'"      Id.

(quoting Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 227,

229, 409 S.E.2d 824, 826 (1991)).    "'The fact that there is

contrary evidence in the record is of no consequence.'"       Id.

(quoting Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894,

407 S.E.2d 32, 35 (1991)).

        Claimant testified that on September 1, 1997, while working

as a groundsman, he was injured when a tree fell on his right

foot.    He initially thought he had sustained a sprain or pulled

ligaments.    He missed one day of work, but testified that the

pain increased until he left the job in December 1997.

Employer's witness, Dean Sielbold, testified he remembered a

tree falling around claimant in early September 1997.     He also

testified that claimant told him his foot hurt after the tree

fell.    Dana Woolsey, employer's last witness, testified that he

saw the tree hit claimant's foot on the left side.

        It was not until August 30, 1998 that claimant sought

treatment at Mount Vernon Hospital.      The triage note from the

hospital reflected an injury to claimant's foot one year earlier

with intermittent pain.    He was referred to Dr. Stephen C.

Saddler, an orthopedic physician, who diagnosed "early



                                 - 2 -
degenerative arthritis of the right ankle with possible loose

bodies" and recommended conservative treatment.   Dr. Saddler's

initial notes also reflect the incident one year earlier and

intermittent pain following the incident.   The commission found

that claimant sustained an injury by accident on September 1,

1997 and that the medical treatment was causally related to that

accident.

                                 II.

     Employer first contends the evidence is insufficient to

establish an injury by accident.   The commission found:

                 Neither witness for the employer
            contradicted [claimant's] testimony that the
            tree fell on his foot. Siebold could not
            remember which foot he said was hurt
            immediately after the accident. Woolsey
            thought the tree had fallen on the side of
            his left foot and recalled complaints of
            ankle pain. He also recalled advising the
            claimant to seek medical attention. The
            minor discrepancies between the testimony of
            Woolsey and the claimant are
            inconsequential.

Credible evidence supports this finding.

     Employer next argues the commission erred in finding that

the medical treatment rendered in August 1998 and continuing was

causally related to that injury by accident.   Citing generally

to Dollar General Store v. Cridlin, 22 Va. App. 171, 468 S.E.2d
152 (1996), employer asserts that there must be consistent

factual testimony and an obvious link from which causation can




                                - 3 -
be inferred when there is no definitive medical statement

regarding causation.   Employer, however, gives no page reference

or quote to support such a reading of Cridlin.    We find nothing

in Cridlin that limits the commission's ability to consider

medical evidence and the claimant's testimony in determining

causation.   Indeed, "[t]he commission's determination regarding

causation is a finding of fact and is binding on appeal when

supported by credible evidence."   Marcus v. Arlington County Bd.

of Supervisors, 15 Va. App. 544, 551, 425 S.E.2d 525, 530 (1993)

(citations omitted).   Because it is a factual determination,

"[t]he testimony of a claimant may also be considered in

determining causation, especially where the medical testimony is

inconclusive."   Cridlin, 22 Va. App. at 176, 468 S.E.2d at 154.

Thus, we held in Cridlin that where "the [medical] reports

reflect only the results of claimant's physical examination and

do not purport to establish the cause or causes of her injury[,]

. . . the commission was free to credit claimant's testimony at

the hearing as a basis for its finding of causation."     Id. at

177, 468 S.E.2d at 155 (citation omitted).

     The uncontradicted medical evidence and claimant's

testimony as well as the testimony of employer's witnesses

support the commission's conclusion that the medical treatment

was causally related to the injury by accident.   The commission

found:



                               - 4 -
               The evidence presented by the claimant,
          in conjunction with the medical reports,
          shows a causal link between the accident and
          resulting medical care. Both the emergency
          room and Dr. Saddler reported an injury
          occurring in the fall of 1997. For example,
          the triage note described a one-year-old
          right ankle injury that had remained
          symptomatic for one year. The emergency
          room physician also relayed an injury to the
          right ankle one year before and that
          claimant had suffered intermittent pain
          since the event. Similarly, Dr. Saddler
          noted that the tree struck his foot in the
          fall of the previous year and that he simply
          self-treated until the pain became
          unbearable. The claimant did not report or
          testify to any contrary history; he did not
          assert any type of intervening or past
          problem. There was no mention of an
          alternative trauma or other causative
          factor.

     The record in this case does not establish that the medical

issue was so complex that the commission made findings in an

area that could only be properly decided by medical experts.

Because the testimony and medical evidence are uncontradicted

and credible evidence supports the commission's finding, we

affirm.

                                                         Affirmed.




                              - 5 -